Case 2:19-cv-10661-SVW-AS Document 20 Filed 06/29/20 Page 1 of 1 Page ID #:319



1

2
                                                                                JS-6
3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    KIANOOSH RAHIMI, an                     Case No. 2:19-cv-10661-SVW-AS
      individual,
12                                            ORDER OF DISMISSAL PURSUANT
                       Plaintiff,             TO F.R.C.P. RULE 41 (a)(1)
13
      v.
14

15    CROSSROADS HOSPITALITY
      COMPANY LLC OPERATING AT:
16    HILTON GARDEN INN
      HOLLYWOOD; and DOES 1
17    through 50, inclusive,

18

19

20                                          ORDER
21         Based on the above stipulation and good cause appearing, the Court hereby orders
22   this case dismissed with prejudice as to Plaintiff Kianoosh Rahimi’s Complaint, as to
23   all named defendants, with each party to bear their own attorneys’ fees and costs.
24

25   Dated: June 29, 2020
26                                                    HON. STEPHEN V. WILSON
                                                       United States District Judge
27

28
